United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NATIONAL CEMETERY ADMINISTRATION,
Zachary, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1372
Issued: April 17, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 5, 2017 appellant filed a timely appeal from a May 2, 2017 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established an emotional condition in the performance
of duty.
FACTUAL HISTORY
On November 19, 2015 appellant, then a 56-year-old cemetery caretaker, filed an
occupational disease claim (Form CA-2) alleging that he sustained anxiety, depression, chronic
1

5 U.S.C. § 8101 et seq.

adjustment disorder, and post-traumatic stress disorder (PTSD) causally related to his federal
employment.2 On the claim form, he wrote that his job involved burial of veterans and their
dependents, and other duties relating to maintenance of the facility. Appellant further asserted that
constant exposure to death and grief had taken a toll. On the reverse of the claim form it was noted
that he stopped working on August 14, 2015 and that the employing establishment had not
received any specific medical documentation stating that the illness was directly related to the
employee’s duties at work.
Appellant submitted a September 23, 2015 letter explaining that he began working as a
caretaker technician in November 2012, and he became the Contracting Officer Representative
(COR) over the grounds maintenance contract. He noted that he was expected to be available at
any time to change from work clothes into a shirt and tie, which was difficult due to the lack of
adequate shower facilities at Port Hudson National Cemetery. Appellant wrote that as he
transitioned from the task of handling services at Louisiana National Cemetery, he was assigned
the tasks of handling services at both cemeteries. He noted that he took on administrative duties
that included assigning gravesites, maintaining cemetery site maps, compiling files, handling
committal services, and assisting grounds crew. Appellant also noted that the resignation of a
Program Support Assistant left him with a heavy burden of responsibility, especially being asked
to go back to the beginning of fiscal year 2015 and “clean-up” the burial files while also handling
all of the services at three national cemeteries. He noted that he continued to carry a heavy
workload as he felt an obligation to assist veterans and their families. According to appellant, the
constant presence of grief caused stress, and he had to make arrangements “for personal friends
and assist family members who did not understand the process.”
The record contains a position description for the cemetery technician position. The job
duties included greeting visitors and family members, escorting processions, presenting a flag to
next of kin, as well as manual labor maintaining cemetery grounds.
On November 30, 2015 appellant submitted medical evidence. In a report dated April 2,
2015, Dr. John Simpson, a psychiatrist, noted that appellant had a history of PTSD. He diagnosed
unspecified anxiety disorder, PTSD, unspecified depressive disorder, and chronic adjustment
disorder by history.
By letter dated January 14, 2016, OWCP requested that appellant submit additional
evidence to support the claim for compensation. It requested additional factual evidence, including
specific dates, locations, and witness statements. Appellant was afforded 30 days to submit the
necessary evidence.
In a February 1, 2016 memorandum, a supervisor wrote that appellant was “handling
services” pursuant to a grounds maintenance contract. The supervisor related that appellant
handled committal services at the cemetery and was also required to update burial files.
In a report dated February 9, 2016, Dr. Simpson reported that appellant was currently
undergoing treatment for a service connected mental illness. He wrote that appellant’s illness was
relatively stable until this past year when he “started to decline secondary to stress [on] his job.”
2

The Form CA-2 was completed by the employing establishment and was not signed by appellant.

2

Dr. Simpson diagnosed “other specified and stressor related disorder,” unspecified depressive
disorder, and chronic adjustment disorder by history. According to him, appellant’s mental illness
was currently static and appellant had been on leave since August 2015. Dr. Simpson opined that
appellant was currently disabled.
By decision dated June 8, 2016, OWCP denied the claim for compensation. It found there
were no compensable work factors established. OWCP found appellant had not provided specific
details of the alleged stressful events.
On June 22, 2016 appellant requested a hearing before an OWCP hearing representative.
A hearing was held on February 15, 2017. At the hearing appellant stated that he found his job
rewarding as he was helping veterans. He noted that when he commenced employment his earliest
responsibilities were generally field work. Appellant noted that he was required to perform a lot
of manual labor. He recounted the administrative duties of his position which he viewed as a zero
fail mission due to the responsibility of putting the correct remains at the correct spot. Appellant
indicated that he could be asked to wear a shirt and tie and attend a funeral service as a
representative of the cemetery. He reported that he attended approximately 1,000 funerals.
Appellant asserted this took a toll on him, and it was explained to him that this was “vicarious
grief.” He stated that hearing Taps played five or six times a day, and having to be face to face
with so much grief became overwhelming. According to appellant, it was difficult to take time off
work and there was always more work to do. He noted that the work conditions were very arduous
as he could not stop work for any reason, other than extreme weather conditions. Appellant noted
that he would attempt to be highly conscientious to always speak to family members, as there was
utmost dignity and respect of every partner in the funeral process. He noted the use of the Burial
Operating System, which was arduous in and of itself, to try and create and generate documents to
hand to the families at the time, which were very crucial to them knowing where their loved ones
were and whether they were placed. Appellant also noted having flashbacks to his own service
and mental anguish during a specific service in which a Marine and firefighter was carried to rest
on a firetruck.
In a note dated January 4, 2017, Dr. Simpson opined that appellant was disabled due to a
military related illness. Appellant submitted a January 31, 2017 report from Dr. Simpson, who
indicated that appellant was being seen for medication management. In a brief report dated
February 27, 2017, Dr. Simpson wrote that appellant was still under care for a service-related
disability. He opined that appellant was disabled due to a mental illness.
By letter dated March 13, 2017, an employing establishment compensation specialist wrote
that the claim should be denied based on fact of injury.
By decision dated May 2, 2017, the hearing representative affirmed the June 8, 2016
decision. She found that appellant had discussed his job in general terms, but not established any
specific incidents. According to the hearing representative, appellant provided no evidence that
“he played any work role in the specific funerals he mentioned.” In addition, she found the medical
evidence was of diminished probative value.

3

LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an illness
has some connection with the employment, but nevertheless does not come within the concept or
coverage of workers compensation. Where the disability results from an employee’s emotional
reaction to his or her regular or specially assigned duties, or to a requirement imposed by the
employment, the disability comes within the coverage of FECA. On the other hand, the disability
is not covered where it results from such factors as an employee’s fear of a reduction-in-force, or
his or her frustration from not being permitted to work in a particular environment, or to hold a
particular position.3
Appellant has the burden of proof to establish by the weight of the reliable, probative, and
substantial evidence that the condition for which he claims compensation was caused or adversely
affected by employment factors.4 This burden includes the submission of a detailed description of
the employment factors or conditions which appellant believes caused or adversely affected the
condition or conditions for which compensation is claimed.5 A claimant must also submit
rationalized medical opinion evidence establishing a causal relationship between the claimed
condition and the established, compensable work factors.6
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician, when providing an opinion on
causal relationship and which working conditions are not deemed factors of employment and may
not be considered.7 If a claimant does implicate a factor of employment, OWCP should then
determine whether the evidence of record substantiates that factor. When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, OWCP must base its decision on an analysis of the medical evidence.8
ANALYSIS
Appellant has alleged that his duties as a cemetery caretaker contributed to an emotional
condition. The hearing representative found that appellant did not establish any compensable work
factors, and that he failed to submit probative medical evidence establishing causal relationship.

3

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler, 28 ECAB
125 (1976).
4

Pamela R. Rice, 38 ECAB 838, 841 (1987).

5

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

6

See Bonnie Goodman, 50 ECAB 139, 141 (1998).

7

See Charles D. Edwards, 55 ECAB 258 (2004); Norma L. Blank, 43 ECAB 384 (1993).

8

Lori A. Facey, 55 ECAB 217 (2004); Norma L. Blank, id.

4

The Board disagrees with the findings of the hearing representative as to compensable work
factors.
According to the hearing representative, appellant did not submit evidence that he played
any work role in the veteran’s funerals which caused him undue stress. Appellant has alleged that
his job duties included the attendance and participation in approximately 1,000 veterans’ funerals.
This is consistent with the job description of record for appellant’s position. The job description
clearly involved duties that included interacting with veterans’ families and participation in funeral
services while on cemetery grounds. Appellant specifically cited to a Marine funeral in which the
deceased was transported on a firetruck, and resulted in flashbacks to his own service. No contrary
evidence was presented by the employing establishment. Appellant alleged that his work often
required him to attend the funerals of veterans, and that such work duty contributed to an emotional
condition. The Board finds that he has therefore substantiated a compensable work factor related
to his duties interacting in the burial process of service members and their families.
Appellant has also alleged that he was required to take on a heavy burden of responsibility
to go back to the beginning of fiscal year 2015 and “clean-up” the burial files, all while handling
all of the services at three national cemeteries. It is uncontested that his position involved a heavy
workload spread out amongst administrative and physical duties over three national cemeteries.
Appellant noted having to take on almost a purely administrative role when working as both a
caretaker, a cemetery representative, and the contracting officer representative resulting in
overwork. The Board finds that these elements relate to his job duties under Lillian Cutler9 and,
as they are substantiated as factual, his stressful work in multiple positions at three national
cemeteries is also found to be a compensable employment factor.
When a claimant attributes an emotional condition to regular or specially assigned duties
that are substantiated by the record, a compensable work factor has been established.10 The Board
finds that appellant has established compensable work factors as set forth herein.
The claim for compensation, however, is not established unless the medical evidence
establishes a diagnosed emotional condition casually related to the compensable work factor.11
OWCP’s hearing representative also reviewed the medical evidence of record and found that it
was of diminished probative value.
In this regard the Board finds the medical evidence does not establish that appellant’s
diagnosed emotional condition is causally related to the accepted employment incident.
Dr. Simpson provided a brief reference to stress in appellant’s job in his February 9, 2016 report.
He did not provide further explanation. None of the medical reports of record provide a complete

9

Supra note 3.

10

See B.P., Docket No. 11-0803 (issued November 7, 2011).

11

Id.

5

factual and medical history, or a rationalized medical opinion.12 There is no complete description
of appellant’s identified job duties. Moreover, Dr. Simpson refers to a military-related condition
in his January 4 and February 27, 2017 reports, without further explanation. A proper history of
injury should include a complete medical history and a proper explanation as to how the identified
work duties affected a diagnosed condition. Medical conclusions based on inaccurate or
incomplete histories are of little probative value.13 The failure of a physician to account for
appellant’s nonwork-related injury or disease processes undermines the medical opinion.14
It is appellant’s burden of proof to establish the claim for compensation. The Board finds
that appellant did not meet his burden of proof in this case.
On appeal appellant refers to his job duties, and makes an allegation of a hostile work
environment. The Board notes that its jurisdiction is limited to review of evidence before OWCP
at the time of the final decision on appeal.15 The allegation made before OWCP was that job duties
related to the preparation and attendance at funerals caused stress. Appellant may submit
additional evidence regarding additional allegations to OWCP. As to medical evidence, appellant
asserts that Dr. Simpson supports the claim for compensation. For the reasons discussed, the
medical evidence is of limited probative value and not sufficient to establish appellant’s claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an emotional condition causally related
to the accepted compensable employment factors.

12
To establish the claim, appellant must submit rationalized medical evidence based on a complete factual and
medical history. See Bonnie E. Rogers, Docket No. 99-1964 (issued September 5, 2000); William P. George, 43
ECAB 1139 (1992).
13

E.M., Docket No. 13-1864 (issued January 17, 2014).

14

Id.

15

20 C.F.R. § 501.2(c)(1).

6

ORDER
IT IS HEREBY ORDERED THAT the May 2, 2017 decision of the Office of Workers’
Compensation Programs is modified to reflect a compensable work factor has been established,
and is affirmed as modified.16
Issued: April 17, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

16
Colleen Duffy Kiko, Judge, participated in the decision, but was no longer a member of the Board effective
December 11, 2017.

7

